Case 2:21-cr-00035-SPC-NPM Document 34 Filed 08/16/21 Page 1 of 2 PageID 88




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                         Case No.: 2:21-cr-35-SPC-NPM

LESTER LEON SMITH

________________________________/


                         ORDER OF FORFEITURE

      Before the Court is the United States’ Motion for Order of Forfeiture

against Defendant Lester Leon Smith in the amount of $48,862.54. (Doc. 32).

      Being fully advised of the relevant facts, the Court hereby finds that at

least $48,862.54 was obtained by the defendant as a result of his theft of

Government funds, for which he has pled guilty (Doc. 29). The undersigned

United States District Court Judge accepted Smith’s guilty plea and

adjudicated him guilty of the offense (Doc. 30).

      Accordingly, for good cause shown, it is hereby,

      ORDERED:

      The United States’ Motion for Order of Forfeiture (Doc. 32) is

GRANTED.

      It is FURTHER ORDERED that, pursuant to 18 U.S.C. § 981(a)(1)(C),

28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal
Case 2:21-cr-00035-SPC-NPM Document 34 Filed 08/16/21 Page 2 of 2 PageID 89




Procedure, Defendant Lester Leon Smith shall be held liable for an order of

forfeiture in the amount of $48,862.54.

      It is FURTHER ORDERED, that because the $48,862.54 in proceeds

was dissipated by the defendant, the United States may seek, as a substitute

asset, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c),

forfeiture of any of the defendant’s property up to the value of $48,862.54.

      This order shall become a final order of forfeiture as to Lester Leon Smith

at sentencing.

      The Court retains jurisdiction to address any third-party claim that may

be asserted in these proceedings, to enter any further order necessary for the

forfeiture and disposition of such property, and for any substitute assets that

the United States may be entitled to seek up to the amount of the order of

forfeiture.

      DONE and ORDERED in Fort Myers, Florida, August 16, 2021.




Copies to:
Suzanne C. Nebesky, AUSA
Counsel of Record




                                          2
